Citation Nr: 1817865	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for headaches, to include as secondary to tinnitus and depressive disorder.

3.  Entitlement to an effective date earlier than August 15, 2014 for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Joseph Woods, Attorney


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002, with subsequent active duty for training in the National Guard and Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2013 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in in Oakland, California.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether the Veteran's acquired depressive disorder with anxious distress features is related to his active duty military service.

2.  The competent and probative evidence is at least in equipoise as to whether the Veteran's migraine headaches are secondary to his acquired psychiatric disorder and tinnitus.

3.  VA received no communication from the Veteran evidencing an intent to file a claim of service connection for tinnitus earlier than August 15, 2014.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder with anxious distress features have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  An effective date earlier than August 15, 2014, is not warranted for the award of service connection for tinnitus.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records were identified by the Veteran.  The Board notes that the AOJ indicated in an August 2017 letter that it was unable to obtain the Veteran's treatment records from the Yong San Army Hospital and Carl R. Darnall Army Medical Center, and that any further attempts to obtain the records would be futile.  

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact. 38 C.F.R. § 3.159(e).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of records unless the claimant submits the records VA was unable to obtain; and, notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv).  Given the missing treatment records, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  No presumption, either in favor of the claimant or against VA, arises from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran has also been afforded VA examinations relating to each of the instant claims.  The Board therefore finds that no additional evidence which may aid the Veteran's claim being adjudicated herein or might be pertinent to the bases of the claim has been submitted, identified, or remains outstanding, and the Board's duty to assist has been satisfied.  

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran asserts that he has a mental disorder that is related to service. For the reasons that follow, the Board finds that service connection for an depressive disorder with anxious distress features is warranted.

As an initial matter, the medical evidence of record indicates that the Veteran potentially had pre-existing conditions related to his acquired psychiatric disorder claim.  In an August 2017 VA contract examination, the examiner stated that his history indicated that he had various learning disabilities and likely developmental delay.  The examiner noted that he recalled that his depressive and anxiety symptoms began in high school while he was being frequently bullied.  

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  

In the Veteran's September 1998 entrance examination, there is no indication that he had any history of psychological issues and no psychological conditions were "noted" by the examiner; he was found to be normal at the time of examination.  Although he subsequently reported that he was placed in special education classes in high school and the record reflects symptoms considered to be related to a learning disability, the record does not indicate that he was diagnosed with a psychological disorder prior to joining the military or that he otherwise received psychological treatment.  Additionally, there is no indication that the August 2017 examiner, or any other qualified professional that has examined the Veteran, found that there was clear an unmistakable evidence of a pre-existing condition during the examination.  Accordingly, the Board finds that the presumption of soundness applies herein regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

The Veteran's available service treatment records do not contain any details of complaints or treatment related to a mental disorder; however, a VA record documenting his medical history up to July 2009 indicates that he was diagnosed with depressive disorder by a military treatment facility in September 2000 and received subsequent testing and treatment in October, November, and December 2000 and January 2001.  

The Veteran was initially afforded a VA examination regarding the instant claim in June 2013.  However, the examiner did not issue a conclusive opinion and stated that further testing was recommended to clarify a diagnosis.  

After neuropsychological testing was completed, VA obtained an additional medical opinion in June 2014.  The testing report noted that the neuropsychiatric evaluation indicated that the Veteran did not have cognitive impairment and his symptoms were not consistent with a mood or psychotic spectrum disorder.  The testing report further indicated that the results suggested he was malingering and that the presence of an undiagnosed mood or developmental/learning disability could not be ruled out.  The examiner opined that the Veteran was malingering and that he did not have a psychiatric disorder.  The examiner, however, failed to discuss the evidence of record showing a prior diagnosis of depressive disorder and the Board finds the examiner's rationale to be deficient.

In the August 2017 VA contract examination referenced above, the examiner indicated that it was less likely than not that the Veteran's diagnosed depressive disorder was incurred in or caused by his active duty service.  The examiner stated that his primary concern of interpersonal difficulties he has experienced throughout his life; irritability and anger issues are common amongst those with learning disabilities and suspected developmental delay, especially when tasked with duties that are beyond the scope of intellectual capabilities.  The examiner noted that the Veteran recalled that depressive and anxiety symptoms began in high school while he was being frequently bullied.  He also reported he yelled at his teachers often out of frustration because it was challenging to focus and learn.  The examiner indicated that similar responses were described throughout the course of his time in service.  The examiner stated that while the Veteran did meet the criteria for a diagnosis of depression NOS with symptoms including depressed mood, anhedonia, excessive sleeping, irritability and angry outbursts, and passive suicidal ideation, he reported his primary concern of interpersonal difficulties he has experienced throughout his life, irritability and anger issues, are common amongst those with learning disabilities and suspected developmental delay, especially when tasked with duties that are beyond the scope of intellectual capabilities.  The Board notes that although the examiner discussed the Veteran's symptoms related to his learning disabilities and suspected developmental delay at length, the examiner failed to adequately discuss why his diagnosed depressive disorder was not related to his military service.  As stated above, the Veteran was found to be sound upon entry to active duty service, and was initially diagnosed with depressive disorder during active duty service.  

In a December 2017 private examination, the examiner indicated that the Veteran's acquired psychiatric disability was related to his active duty service, and also that it was aggravated by his service-connected tinnitus.  The examiner noted that although he reported having a learning disability and that he was bullied while in school, he had a supportive family and denied that it affected his mood or social behavior prior to entering military service.  The Veteran further reported that he continued to be bullied and harassed after entering the military, which he considered "constant verbal and mental torture."  He claimed that this led to a decline in his self-confidence and that he never fully recovered, and as a result he never married and has not been in a relationship for several years.  He further stated that his service-connected tinnitus drastically interfered with his ability to communicate and to listen to others.  The examiner indicated that he experienced a multitude of symptoms related to anxiety and depression as a result of his experiences in the military and compounded by the effects of his tinnitus.  The examiner supported his opinion with medical literature and also statements from the Veteran's mother and aunt stating that they noticed a substantial change in his behavior upon being discharged from military service.

As noted above, statements by the Veteran's mother and aunt indicate that his personality was noticeably different after he was discharged from active military service, specifically noting that he was easily frustrated and became angry.  They further indicated that he was no longer social and became withdrawn, even with family members.  His mother also stated that he lost interest in everything and lacks the motivation that was never a problem for him growing up.  The Veteran's personnel records indicate that while serving in the Reserves, he did make some career progress but did not display adequate motivation or initiative to learn necessary skills and was ultimately not recommended for promotion or retention.  His post-service treatment records reflect regular treatment for anxiety and depression and frequently note his claim that he was bullied while on active duty service.

The Board finds that the evidence of record is at least in equipoise for a finding of entitlement to service connection for depressive disorder with anxious distress features.  Although he may also have learning and developmental disabilities that could be related to his symptoms of anxiety and depression, the evidence of record shows that the Veteran was initially diagnosed with depressive disorder during active duty service, and that he has continued to show symptoms of the disability since.  The competent and credible lay and medical evidence of record indicate that it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to his military service.  Giving him the benefit of the doubt, the Board finds that service connection for depressive disorder with anxious distress features is warranted.

III.  Service Connection for Headaches

The Veteran asserts that he is entitled to service connection for headaches.  For the reasons that follow, the Board finds that service connection is warranted.

The a VA record documenting his medical history up to July 2009, referenced above, shows that around the time the Veteran was undergoing psychological testing related to his diagnosed depressive disorder in December 2000, he was also diagnosed with a headache; however, this is the only instance of a headache documented during his active duty service.  A March 2013 VA treatment record indicates that the Veteran had intermittent headaches, being either tension headaches or mild migraines, occurring 1-2 times per month for several years.  A March 2016 VA neurology consult indicates that he experienced chronic left-sided nighttime headaches for years, and that sleep apnea was a suspected component of the headaches.  The Veteran indicated that the headaches began in 2002 and worsened in 2006.  He stated that stress, lack of sleep, and being on the phone at night contributed to the headaches.

A January 2018 private examination diagnosed the Veteran with migraine headaches, including migraine variants.  The examiner indicated that he had a several-year history of headaches occurring approximately 4-5 times per week.  He noted that headaches were often brought on by his ears ringing and "when [he was] bummed."  The examiner determined that it was more likely than not that the Veteran's headaches were related to his tinnitus and depression, both independently and in tandem.  The examiner supported this opinion with pertinent medical literature indicating a cause-effect relationship between both tinnitus and depression and headaches.  

Giving the Veteran the benefit of the doubt, and absent any evidence to the contrary, the Board finds that the evidence of record supports a finding that the Veteran's migraine headaches are at least as likely as not caused by his service-connected acquired psychiatric disorder and tinnitus.  The December 2017 private opinion and VA treatment records indicate the Veteran's migraine headaches are related to his service-connected disabilities and therefore service connection on a secondary basis is warranted.

IV.  Earlier Effective Date for Grant of Tinnitus

The Veteran seeks an earlier effective date for the grant of service connection for tinnitus.  The current effective date is August 15, 2014, the date VA received the Veteran's claim for service connection.  The Veteran contends he should be awarded an earlier effective date.  

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of the award based upon a claim to reopen is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that the regulations defining a "claim" changed in March 2015.  Here, as the Veteran's original claim was received prior to the change, the issue will be reviewed under the previous regulations.  Under the pre-March 2015 framework, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form would be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a)(2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Also under the pre-March 2015 framework, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157 (2014).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination. In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.  

The record in this case shows that in August 2014, the Veteran submitted an application for compensation, claiming service connection for tinnitus.  A February 2015 VA hearing examination was conducted, which included an evaluation of tinnitus.  The examiner found that tinnitus was present.  Although the Veteran indicated at the examination that his tinnitus began after he left the National Guard, there is no indication present in the record to indicate he made a claim for service connection on either a formal or informal basis.

Accordingly, the Board finds that an effective date earlier than August 15, 2014, is not warranted.  A preponderance of the evidence shows that the Veteran did not exhibit an intent to claim service connection for tinnitus at any time prior to his August 2014 claim.  


ORDER

Entitlement to service connection for depressive disorder with anxious distress features is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to an effective date earlier than August 15, 2014 for service-connected tinnitus is denied.



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


